DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 7, and 13 were amended. Claim 19 was added. Claims 1-19 are pending and are examined herein.
Applicant’s amendment overcomes the previous grounds of rejection of claims 1-18 under 35 USC 103; however, upon further consideration, new grounds of rejection of claims 1-19 under 35 USC 103 necessitated by amendment are presented herein
Claims 1-19 are rejected on the grounds of Non-statutory Double Patenting. 

Response to Arguments
	Applicant’s arguments filed 01/07/2022 have been fully considered, but are moot in view of the new grounds of rejection necessitated by amendment. In the current rejection, Bigus is relied upon to teach monitoring the performance of different jobs and using the monitored data alongside a neural network to perform job scheduling. Benedetti and Mariotti teach performing scheduling which includes running software inventory scans as jobs. The combination is based on performing the scanning tasks taught by Benedetti and Mariotti in the context of the job scheduling taught by Bigus. See current rejection.

	In Applicant’s argument on page 8 of remarks, Applicant writes “Mariotti and Ali disclose…performing forecasting by a neural network where the forecast is the expected duration of processing activities…rather than a schedule for performing certain tasks”. While this argument is moot in view of the new grounds of rejection necessitated by amendment, examiner notes that the claim does not recite an input or output of the neural network itself as appears to be implied by Applicant’s argument. Rather, the claims only recite an input to a “neural network process”, which could be reasonably 

Claim Interpretation
	Claims 7-12 are directed to a computer program product comprising “one or more computer readable storage media”. [0060] of the as-filed specification disclaims transitory signals for “computer readable storage medium”: “A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire.” Consequently, the claims, interpreted in view of the specification, are not interpreted as encompassing signals per se.

Claim Objections
Claims 1, 7, and 13 are objected to because of the following informalities:  
Claims 1, 7 and 13 recite “for a future usage scans” in the last limitation. This is a typographical error for “for [[a]] future usage scans”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 6-10, 12-16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over “Bigus” (US 5,442,730) in view of “Benedetti” (US 2008/0168459 A1) in view of “Mariotti” (US 2004/0226013 A1).
Regarding claim 1, Bigus teaches
A computer-implemented method for adapting [job schedules] to predicted machine parameters, the method comprising: (Bigus, Abstract describes a job scheduler for determining a schedule for jobs to be performed using a computer operating system. This is based on system performance (i.e., machine parameters, as described in more detail below. Figures 5-6B shows how the job scheduling is performed and how the neural network is trained, respectively.)
receiving, for [at least one] machine of a plurality of machines within a networked computing environment, a corresponding initial … dataset including monitoring data obtained during [jobs] performed over a specified period of time… and machine parameters of a…machine; (Bigus, Figure 6A, step 602 shows running the system for a time period. This is described in the paragraph beginning column 7, line 44. In particular, “Block 602 represents the normal running of the 
analyzing a first initial … dataset by running, by one or more processors, a neural network process using an input vector having a first [job] frequency and a first [job] schedule for the various types of [jobs]; and (Bigus, Figure 6A, steps 630 (appears to be a typographical error for 603) and 604 shows computing the neural net training values and adapting the neural networks. This is based on the performance of the system determined at step 602. This data is collected based on the schedule for various job classes determined by the scheduler as described at column 7, lines 57-69. As described at column 3, lines 18-27, a schedule determines an order and frequency of access to resources by the jobs. This may be performed by the CPU as described at column 5, lines 5-13.  Figure 3 provides an example in which the schedule includes an ordered list.)
predicting, for the respectively corresponding machine, an outcome for a future usage [job] type based on the analysis of the first initial … dataset…wherein the outcome includes a second [job] frequency and a second [job] schedule for a future [job(s)]. (Bigus, Figure 6A shows the process repeating from step 604 to step 602. In particular, at step 602, the updated neural network is used to perform the scheduling, which includes determining job frequency and schedules as described in the paragraph beginning column 7, line 44, as was described in detail above.)
Bigus does not appear to explicitly teach 
adapting software inventory scans 
...receiving, for each machine of a plurality of machines within a networked computing environment, a corresponding initial scan dataset including monitoring data obtained during software inventory scans performed over a specified period of time, the software inventory scans being made up of various types of scans including: usage scans, raw scans, and catalog-based scans, and machine parameters of a respectively corresponding machine;
analyzing a first initial scan dataset by running, by one or more processors, a neural network process using an input vector having a first scanning frequency and a first scanning schedule for the various types of scans performed during the software inventory scans; and 
predicting, for the respectively corresponding machine, an outcome for a future usage scan type based on the analysis of the first initial scan dataset with respect to initial usage scans, wherein the outcome includes a second scanning frequency and a second scanning schedule for a future usage scans of the plurality of machines, and the future usage scans are performed as part of periodic software inventory scans of the plurality of machines.
However, Benedetti—as used to modify Bigus—teaches
adapting software inventory scans (Benedetti, [0012], first sentence describes performing software inventory scans. Figure 1, element 110 indicates that the system includes an element for scheduling jobs.)
receiving, for each machine of a plurality of machines within a networked computing environment, a corresponding initial scan dataset including monitoring data obtained during software inventory scans performed over a specified period of time, the software inventory scans being made up of various types of scans including: (Benedetti, [0012], last sentence describes receiving information as the result of a search of the resource (i.e. a software inventory scan). This is further described in [0033-0035, 0042-0043, 0046]. [0023] indicates that the central server may coordinate jobs among a plurality of machines which are networked at least to the central server. [0029] indicates that scheduling may be performed for a target computer. In the combination with Bigus, the particular jobs (i.e., scans) taught by Benedetti could be scheduled using the central server taught by Benedetti, but using the scheduling technique taught by Bigus including monitoring the jobs over a period of time to determine monitoring data including machine parameters of the machines of the system.)
…raw scans, and (Benedetti, [0042] describes the scanner having access to and determining install-path information found in the registry. [0043] describes scanning certain parts of the file systems of the execution servers (e.g. “Programs” root folder). In view of [0050] of the instant specification a raw 
catalog-based scans, and (Benedetti, [0035] describes the inventory scanner as utilizing a prerequisites catalogue including a list of software. The system then scans for the these software as described at [0046]. This is understood to be a catalog based scan.)
machine parameters of a respectively corresponding machine; (Benedetti, [0031] describes using characteristics of the resources such as installed and available memory, number of processors, storage capacity.)
analyzing a first initial scan dataset by running, by one or more processors, a neural network process using an input vector having a first scanning frequency and a first scanning schedule for the various types of scans performed during the software inventory scans; and (Benedetti, [0012], first sentence describes performing software inventory scans. Figure 1, element 110 indicates that the system includes an element for scheduling jobs. As described above, Bigus teaches analyzing a first initial dataset by running a neural network process having an input vector having job frequency and schedule for various jobs. Benedetti teaches that software inventory scans are a job which needs to be scheduled. In the combination, the technique of Bigus would be applied to the particular jobs (i.e., software inventory scans) taught by Benedetti.) )
predicting, for the respectively corresponding machine, an outcome for a future … scan type based on the analysis of the first initial scan dataset with respect to initial … scans, wherein the outcome includes a second scanning frequency and a second scanning schedule for a future … scans of the plurality of machines, and (Benedetti, [0028-0034] describes using a job scheduler to schedule jobs, which is based at least on the machine parameters described at [0031] and described above. [0023] indicates that the central server may coordinate jobs among a plurality of machines which are networked at least to the central server. [0029] indicates that scheduling may be performed for a target computer. As described above, Bigus teaches predicting an output for future jobs. Benedetti teaches that software inventory scans are a job which needs to be scheduled. In the combination, the technique of Bigus would be applied to the particular jobs (i.e., software inventory scans) taught by Benedetti.)
the future … scans are performed as part of periodic software inventory scans of the plurality of machines. (Benedetti, [0050] indicates that the scans are actually performed. [0007] indicates that the context is in performing regular inventory scans.)
It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify Bigus to perform software scans in a network environment as taught by Benedetti because tools are needed to manage the distribution of software in distributed network environments (Benedetti, [0002]), inventory scans are necessary to ensure that jobs are executed without interruption (Benedetti, [0010]), and the inventory scans taught by Benedetti allow this to be accomplished in a less intrusive way (Benedetti, [0011]).
The combination of Bigus and Benedetti does not appear to explicitly teach 
the software inventory scans being made up of various types of scans including: …usage scans, 
…predicting, for the respectively corresponding machine, an outcome for a future usage scan type based on the analysis of the first initial scan dataset with respect to initial usage scans, wherein the outcome includes a second scanning frequency and a second scanning schedule for a future usage scans of the plurality of machines, and
the future usage scans are performed as part of periodic software inventory scans of the plurality of machines. 
However, Mariotti—as used to modify Bigus—teaches
the software inventory scans being made up of various types of scans including: …usage scans, (Mariotti, Abstract describes managing tasks in a data processing environment. [0050] describes historical data analyzed by the system as including active tasks during prior periods (see also [0046]). The update of the historical record may be seen at Figure 5, element 525 and is described at [0063]. A process which determines the active processes is a usage scan. In the combination with Bigus, the particular jobs (i.e., usage scans) taught by Mariotti could be scheduled using the scheduling technique taught by Bigus including monitoring the jobs over a period of time to determine monitoring data including machine parameters of the machines of the system.)
…predicting, for the respectively corresponding machine, an outcome for a future usage scan type based on the analysis of the first initial scan dataset with respect to initial usage scans, wherein the outcome includes a second scanning frequency and a second scanning schedule for a future usage scans of the plurality of machines, and(Mariotti, Abstract describes managing tasks in a data processing environment. [0050] describes historical data analyzed by the system as including active tasks during prior periods (see also [0046]). The update of the historical record may be seen at Figure 5, element 525 and is described at [0063]. A process which determines the active processes is a usage scan. As described above, Bigus teaches predicting an output for future jobs. Mariotti teaches that usage scans are a job which needs to be scheduled. In the combination, the technique of Bigus would be applied to the particular jobs (i.e., software inventory scans) taught by Benedetti.)
the future usage scans are performed as part of periodic software inventory scans of the plurality of machines. (Mariotti, Abstract describes managing tasks in a data processing environment. [0050] describes historical data analyzed by the system as including active tasks during prior periods (see also [0046]). The update of the historical record may be seen at Figure 5, element 525 and is described at [0063]. A process which determines the active processes is a usage scan.)
It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify the combination of Bigus and Benedetti to estimate an amount of resource usage of a job based on historical usage and using a neural network as taught by Mariotti and described above because Benedetti teaches the scheduling being based on an expected resource usage for the job (see Benedetti at [0026, 0033]) and Mariotti is directed to estimating resource usage (see Mariotti Abstract) in a way that improves the fault tolerance of the system as described at [0024], and this method includes the usage scans described above.

	Regarding claim 2, the rejection of claim 1 is incorporated herein. Bigus does not appear to explicitly teach 
	implementing the outcome for the periodic software inventory scans.
	However, Benedetti teaches
	implementing the outcome for the periodic software inventory scans. (Benedetti, [0028-0034] describes using a job scheduler to schedule jobs, which is based at least on the machine parameters described at [0031] and described above. [0023] indicates that the central server may coordinate jobs among a plurality of machines which are networked at least to the central server. [0029] indicates that scheduling may be performed for a target computer. [0050] indicates that the scan is actually performed. [0007] indicates that the context is in performing regular inventory scans. That is, the schedule (i.e., outcome) is determined and implemented.)
	It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have performed this combination for the reasons given above with respect to claim 1.

	Regarding claim 3, the rejection of claim 2 is incorporated herein. Bigus does not appear to explicitly teach 
	wherein implementing the outcome for the periodic software inventory scans comprises: generating a vector representing the outcome including measurements of a scan duration, a system utilization of a scanning process, and a resulting set of identified software programs of the scanning process.
 	However, Benedetti teaches
	wherein implementing the outcome for the periodic software inventory scans comprises: (Benedetti, [0028-0034] describes using a job scheduler to schedule jobs, which is based at least on the machine parameters described at [0031] and described above. [0023] indicates that the central server may coordinate jobs among a plurality of machines which are networked at least to the central server. [0029] indicates that scheduling may be performed for a target computer. [0050] indicates that the scan is actually performed. [0007] indicates that the context is in performing regular inventory scans. That is, the schedule (i.e., outcome) is determined and implemented.)
	generating a vector representing the outcome including measurements of a scan duration, a system utilization of a scanning process, and a resulting set of identified software programs of the scanning process. (Benedetti, [0012], last sentence describes receiving information as the result of 
	It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have performed this combination for the reasons given above with respect to claim 1.	

	Regarding claim 4, the rejection of claim 2 is incorporated herein. Bigus does not appear to explicitly teach 
	causing, by one or more processors, a first periodic software inventory scan to be performed subsequent to implementing the outcome; and 
	validating an accuracy of the first periodic software inventory scan, based on the outcome.
	However, Benedetti teaches
	causing, by one or more processors, a first periodic software inventory scan to be performed subsequent to implementing the outcome; and (Benedetti, [0028-0034] describes using a job scheduler to schedule jobs, which is based at least on the machine parameters described at [0031] and described above. [0023] indicates that the central server may coordinate jobs among a plurality of machines which are networked at least to the central server. [0029] indicates that scheduling may be performed for a target computer. [0050] indicates that the scan is actually performed. [0007] indicates that the context is in performing regular inventory scans. That is, the schedule is determined and implemented, causing any scheduled scans to be performed.)
	validating an accuracy of the first periodic software inventory scan, based on the outcome. ([0033] describes updating the descriptors based on received feedback from running a process. For example, the expected duration may be changed as a function of its last duration. In the 
	It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have performed this combination for the reasons given above with respect to claim 1.

	Regarding claim 6, the rejection of claim 1 is incorporated herein. Furthermore, Bigus—as modified by Benedetti and Mariotti—teaches 
	analyzing each corresponding initial scan dataset for customer environment information; wherein: predicting the outcome for a future usage scan is further based on the customer environment information. (Bigus, Figure 6A, step 602 shows the system running for a period of time. This includes determining how close the actual system performance is to a performance objective, including average times to complete jobs in various classes. This is information about the environment, understood to be a customer environment as this is the environment which uses the processes. As described above with respect to claim 1, Benedetti teaches that job scheduling may include performing scans as jobs and Mariotti further teaches that this may include usage scans. As the outcome predicted by Bigus is based on the customer environment information, the prediction for the schedule including the particular scan tasks would also be based on this information.)
	It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have performed this combination for the reasons given above with respect to claim 1.

	Regarding claim 7, Furthermore, Bigus teaches
	A computer program product…, the computer program product comprising: one or more computer readable storage media and program instructions stored on the one or more computer readable storage media, the program instructions comprising: (Bigus, Figure 1 shows an embodiment of the system. This is described in detail at column 4, lines 36 through column 5, line 4. In 
	Bigus does not appear to explicitly teach 
	A computer program product for adapting software inventory scans to predicted machine parameters,
	However, Benedetti—as used to modify Bigus—teaches 
	A computer program product for adapting software inventory scans to predicted machine parameters, the computer program product comprising: one or more computer readable storage media and program instructions stored on the one or more computer readable storage media, the program instructions comprising: (Benedetti, [0012], first sentence describes performing software inventory scans. Figure 1, element 110 indicates that the system includes an element for scheduling jobs. [0057] teaches an embodiment as a computer program product accessible from a computer-usable or computer-readable medium providing program code for use by or in connected with a computer.)
	It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have performed this combination for the reasons given above with respect to claim 1.
	The remainder of claim 7 is substantially similar to claim 1 and is rejected with the same rationale, mutatis mutandis. The steps described above regarding claim 1 would be correspond to instructions for performing those steps when considering an embodiment as instructions.

	Claims 8-10 and 12 are substantially similar to claims 2-4 and 6, respective and are rejected with the same rationale in view of the rejection of claim 7.

	Regarding claim 13, Bigus teaches
	A computer system …, the computer system comprising: one or more computer processors, one or more computer readable storage media, and program instructions stored on the computer readable storage media for execution by at least one of the one or more processors, the program instructions comprising: (Bigus, Figure 1 shows an embodiment of the system including a 
	Bigus does not appear to explicitly teach
	A computer system for adapting software inventory scans to predicted machine parameters,
	However, Benedetti—as used to modify Bigus—teaches 
	A computer system for adapting software inventory scans to predicted machine parameters, the computer system comprising: one or more computer processors, one or more computer readable storage media, and program instructions stored on the computer readable storage media for execution by at least one of the one or more processors, the program instructions comprising: (Benedetti, [0012], first sentence describes performing software inventory scans. Figure 1, element 110 indicates that the system includes an element for scheduling jobs. [0057] teaches an embodiment as a computer program product accessible from a computer-usable or computer-readable medium providing program code for use by or in connected with a computer (which may contain one or more processors as described at [0024] and shown in Figure 2).)
	It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have performed this combination for the reasons given above with respect to claim 1.
	The remainder of claim 13 is substantially similar to claim 1 and is rejected with the same rationale, mutatis mutandis. The steps described above regarding claim 1 would be correspond to instructions for performing those steps when considering an embodiment as a system which executes instructions.

	Claims 14-16 and 18 are substantially similar to claims 2-4 and 6, respective and are rejected with the same rationale in view of the rejection of claim 13.

Claims 5, 11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over “Bigus” (US 5,442,730) in view of “Benedetti” (US 2008/0168459 A1) in view of “Mariotti” (US 2004/0226013 A1), and further in view of “Guccione” (US 2006/0242648 A1).
	Regarding claim 5, the rejection of claim 4 is incorporated herein. Bigus does not appear to explicitly teach 
	validating an accuracy of implementing the outcome for the periodic software inventory scans, based on a predefined threshold, wherein the predefined threshold includes a usage scan duration.
	However, Benedetti teaches
	wherein validating the accuracy of the first software inventory scan comprises: validating an accuracy of implementing the outcome for the periodic software inventory scans [based on] a usage scan duration. ([0033] describes updating the descriptors based on received feedback from running a process. For example, the expected duration may be changed as a function of its last duration. In the case that the descriptor is changed, it is determined to be inaccurate. In the case that it is not updated, it is determined to be accurate.)
	The combination of Bigus, Benedetti, and Mariotti does not appear to explicitly teach 
	validating an accuracy of implementing the outcome for the periodic software inventory scans, based on a predefined threshold, wherein the predefined threshold includes a usage scan duration.
	However, Guccione—directed to analogous art—teaches
	validating an accuracy of implementing the outcome …, based on a predefined threshold, wherein the predefined threshold includes a usage … duration. (Abstract describes a method for scheduling work using an expected execution duration and updating the expected execution duration based on a threshold. [0030, 0045-0046] provide details regarding performing an updated based on a threshold for a difference between planned and actual duration of a job. As indicated in the formula in [0046], the threshold is PDa*100/LFA where PDa is a planned duration. That is, the threshold includes a 
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify the combination of Bigus, Benedetti, and Mariotti to validate an accuracy of implementing the outcome based on a predefined threshold including a usage duration because “the estimated duration of jobs to be scheduled for execution can be adjusted even in case the difference of the actual job duration compared to the planned duration calculated previously is substantial, particularly exceeding a prescribed limit (normally set to a relatively low value); this makes it possible to automatically adjust the job planned duration even in those cases where it is known in advance that the differences between previously estimated durations and actual durations are Substantial. Such as when migrating from a testing environment to a production environment, or when making Substantial changes to the production environment. It is not necessary to manually re-estimate and update the jobs durations.” (Guccione, [0050])
	
	Claims 11 and 17 are substantially similar to claim 5 and are rejected with the same rationale in view of the rejection of claims 10 and 16, mutatis mutandis.

	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over “Bigus” (US 5,442,730) in view of “Benedetti” (US 2008/0168459 A1) in view of “Mariotti” (US 2004/0226013 A1), and further in view of “Picinich” (US 2005/0268299 A1).

	Regarding claim 19, the rejection of claim 1 is incorporated herein. The combination of Bigus, Benedetti, and Mariotti does not appear to explicitly teach 
	wherein the machine parameters include average CPU utilization by a scanner as a percentage of total capacity and average RAM utilization by the scanner as a percentage of total capacity.
	However, Picinich—as used to modify Bigus—teaches
	wherein the machine parameters include average CPU utilization by a scanner as a percentage of total capacity and average RAM utilization by the scanner as a percentage of total capacity. (Picinich, Abstract describes techniques for performing job scheduling. [0015] describes monitoring resource utilization, including average CPU utilization and RAM utilization, expressed as a percent of total resources available. This data is used to determine availability of resources. In the combination described above, Benedetti and Mariotti teaches scans being performed as jobs as part of a job scheduling process.)
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify the combination of Bigus, Benedetti, and Mariotti to consider machine parameters including average CPU utilization by a scanner as a percentage of total capacity and average RAM utilization by the scanner as a percentage of total capacity as taught by Picinich because this allows for the scheduling of applications at times when sufficient computer resources are likely to be available (see Picinich, [0006]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2, 4-8, 10-14, and 16-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 (see chart below) of U.S. Patent No. US 10,754,647 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims would have been obvious over the allowed claims as demonstrated by the chart below.

	Substantially similar subject matter is shown in bold.

Instant Application
US 10,754,647 B2 Patent
Claim 1. A computer-implemented method for adapting software inventory scans to predicted machine parameters, the method comprising: 
receiving, for each machine of a plurality of machines within a networked computing environment, a corresponding initial scan dataset including monitoring data obtained during software inventory scans performed over a specified period of time, the software inventory scans being made up of various types of scans including: usage scans, raw scans, and catalog-based scans, machine parameters of a respectively corresponding machine;
analyzing a first initial scan dataset by running, by one or more processors, a neural network process using an input vector having a first scanning frequency and a first scanning schedule; and 
predicting, for the respectively corresponding machine, an outcome for a future usage scan type based on the analysis of the first initial scan dataset with respect to initial usage scans, wherein the outcome includes a second scanning frequency and a second scanning schedule for a future usage scans of the plurality of machines, and the future usage scans are performed as part of periodic software inventory scans of the plurality of machines.
Claim 1. A computer-implemented method for adapting software inventory scans to predicted machine parameters, the method comprising: monitoring a plurality of machines within a networked computing environment for a period of time wherein initial software inventory scans are performed during the period of time including a usage scan, a raw scan, and a catalog-based scan, and wherein machine parameters of each machine of the plurality of machines are recorded; 
receiving, for each machine of the plurality of machines, a corresponding initial scan dataset, wherein each corresponding initial scan dataset includes running processes from the usage scans, file system entries and registry entries from the raw scans, software catalog evaluations from the catalog-based scans, and the machine parameters of a respectively corresponding machine; 
analyzing a first initial scan dataset by running, by one or more processors, a neural network process using an input vector having a first scanning frequency and a first scanning schedule; and 
predicting, for the machine corresponding to the first initial scan dataset and using the neural network process, an outcome for a future usage scan based on the analysis of the first initial scan dataset, wherein the outcome includes a vector comprising measurements of the scan duration, a system utilization of the scanning process, and a comparison of discovered software before and after the future usage scan provided as a percent; and 
setting, based on the predicted outcome, a scan frequency and a scan schedule for the periodic software inventory scans.
The method of claim 1 (see above), further comprising: implementing the outcome for the periodic software inventory scans.
Claim 1. See above. Especially: setting, based on the predicted outcome, a scan frequency and a scan schedule for the periodic software inventory scans.
Claim 4. The method of claim 2 (see above), further comprising: causing, by one or more processors, a first periodic software inventory scan to be performed subsequent to implementing the outcome; and validating an accuracy of the first periodic software inventory scan, based on the outcome.
Claim 2. The method of claim 1 (see above), further comprising: causing, by one or more processors, a first periodic software inventory scan to be performed subsequent to setting the scan frequency and the scan schedule; and validating an accuracy of the first periodic software inventory scan, based on the predicted outcome. 
Claim 5. The method of claim 4 (see above), wherein validating the accuracy of the first software inventory scan comprises: validating an accuracy of implementing the outcome for the periodic software inventory scans, based on a predefined threshold, wherein the predefined threshold includes a usage scan duration.
Claim 3. The method of claim 2 (see above), wherein validating the accuracy of the first software inventory scan comprises: validating an accuracy of implementing the predicted outcome for the first periodic software inventory scan, based on a predefined threshold, wherein the predefined threshold includes a usage scan duration.
Claim 6. The method of claim 1 (see above), further comprising: analyzing each corresponding initial scan dataset for customer environment information; wherein: predicting the outcome for a future usage scan is further based on the customer environment information.
The method of claim 1 (see above), further comprising: analyzing each corresponding initial scan dataset for customer environment information; wherein: predicting the outcome for a future usage scan is further based on the customer environment information.
 A computer program product for adapting software inventory scans to predicted machine parameters, the computer program product comprising: one or more computer readable storage media and program instructions stored on the one or more computer readable storage media, the program instructions comprising: program instructions to receive, for each machine of a plurality of machines within a networked computing environment, a corresponding initial scan dataset including monitoring data obtained during software inventory scans performed over a specified period of time, the software inventory scans being made up of various types of scans including: usage scans, raw scans, and catalog-based scans, and machine parameters of a respectively corresponding machine; 
program instructions to analyze a first initial scan dataset by running, by one or more processors, a neural network process using an input vector having a scanning process frequency and a scanning process schedule for the various types of scans performed during the software inventory scans; and 
program instructions to predict, for the respectively corresponding machine, an outcome for a future usage scan type based on the analysis of the first initial scan type dataset with respect to initial usage scans, wherein the outcome includes a scanning frequency and a scanning schedule for a future usage scans of the plurality of machines, and the future usage scans are performed as part of periodic software inventory scans of the plurality of machines.
A computer program product for adapting software inventory scans to predicted machine parameters, the computer program product comprising: one or more computer readable storage media and program instructions stored on the one or more computer readable storage media, the program instructions comprising: program instructions to monitor a plurality of machines within a networked computing environment for a period of time wherein initial software inventory scans are performed during the period of time including a usage scan, a raw scan, and a catalog-based scan, and wherein machine parameters of each machine of the plurality of machines are recorded; program instructions to receive, for each machine of the plurality of machines, a corresponding initial scan dataset, wherein each corresponding initial scan dataset includes running processes from the usage scans, file system entries and registry entries from the raw scans, software catalog evaluations from the catalog-based scans, and the machine parameters of a respectively corresponding machine; program instructions to analyze a first initial scan dataset by running, by one or more processors, a neural network process using input vector having a first scanning frequency and a first scanning schedule; and program instructions to predict, for the machine corresponding to the first initial scan dataset and using the neural network process, an outcome for a future usage scan based on the analysis of the first initial scan dataset, wherein the outcome includes a vector comprising measurements of the scan duration, a system utilization of the scanning process, and a comparison of discovered software before and after the future usage scan provided as a percent; and setting, based on the predicted outcome, a scan frequency arid a scan schedule for the periodic software inventory scans.
The computer program product of claim 7 (see above), the program instructions further comprising: program instructions to implement the outcome for the periodic software inventory scans.
Claim 5. See above. Especially: setting, based on the predicted outcome, a scan frequency and a scan schedule for the periodic software inventory scans.
Claim 10. The computer program product of claim 8 (see above), the program instructions further comprising: program instructions to cause a first periodic software inventory scan to be performed subsequent to implementing the outcome; and program instructions to validate an accuracy of the first periodic software inventory scan, based on the outcome.
The computer program product of claim 5 (see above), the program instructions further comprising: program instructions to cause a first periodic software inventory scan to be performed subsequent to setting the scan frequency and the scan schedule; and program instructions to validate an accuracy of the first periodic software inventory scan, based on the predicted outcome.
The computer program product of claim 10 (see above), wherein program instructions to validate the accuracy of the first software inventory scan comprise: program instructions to validate an accuracy of implementing the outcome for the periodic software inventory scans, based on a predefined threshold, wherein the predefined threshold includes a usage scan duration.
Claim 7. The computer program product of claim 6 (see above) wherein program instructions to validate the accuracy of the first software inventory scan comprise: program instructions to validate an accuracy of implementing the predicted outcome for the first periodic software inventory scan, based on a predefined threshold, wherein the predefined threshold includes a usage scan duration.
Claim 12. The computer program product of claim 7 (see above), the program instructions further comprising: program instructions to analyze each corresponding initial scan dataset for customer environment information; wherein: predicting the outcome for a future usage scan is further based on the customer environment information.
Claim 8. The computer program product of claim 5 (see above), the program instructions further comprising:
program instructions to analyze each corresponding initial scan dataset for customer environment information wherein: predicting the outcome for a future usage scan is further based on the customer environment information.
Claim 13. A computer system for adapting software inventory scans to predicted machine parameters, the computer system comprising: one or more computer processors, one or more computer readable storage media, and program instructions stored on the computer readable storage media for execution by at least one of the one or more processors, the program instructions comprising: program instructions to receive, for each machine of a plurality of machines within a networked computing environment, a corresponding initial scan dataset including monitoring data obtained during software inventory scans performed over a specified period of time, the software inventory scans being made up of various types of scans including: usage scans, raw scans, and catalog-based scans, and machine parameters of a respectively corresponding machine; program instructions to analyze a first initial scan dataset by running, by one or more processors, a neural network process using an input vector having a scanning process frequency and a scanning process schedule for the various types of scans performed during the software inventory scans; and program instructions to predict, for the respectively corresponding machine, an outcome for a future usage scan type based on the analysis of the first initial scan dataset with respect to initial usage scans, wherein the outcome includes a scanning frequency and a scanning schedule for a future usage scans of the plurality of machines, and the future usage scans are performed as part of periodic software inventory scans of the plurality of machines.
A computer system for adapting software inventory scans to predicted machine parameters, the computer system comprising: one or more computer processors, one or more computer readable storage media, and program instructions stored on the computer readable storage media for execution by at least one of the one or more processors, the program instructions comprising: program instructions to monitor a plurality of machines within a networked computing environment for a period of time wherein initial software inventory scans are performed during the period of time including a usage scan, a raw scan, and a catalog-based scan, and wherein machine parameters of each machine of the plurality of machines are recorded; program instructions to receive, for each machine of the plurality of machines, a corresponding initial scan dataset, wherein each corresponding initial scan dataset includes running processes from the usage scans, file system entries and registry entries from the raw scans, software catalog evaluations from the catalog-based scans, and the machine parameters of a respectively corresponding machine; program instructions to analyze a first initial scan dataset by running, by one or more processors, a neural network process using input vector having a first scanning frequency and a first scanning schedule; and program instructions to predict, for the machine corresponding to the first initial scan dataset and using the neural network process, an outcome for a future usage scan based on the analysis of the first initial scan dataset, wherein the outcome includes a vector comprising measurements of the scan duration, a system utilization of the scanning process, and a comparison of discovered software before and after the future usage scan provided as a percent; and setting, based on the predicted outcome, a scan frequency and a scan schedule for the periodic software inventory scans.
The computer system of claim 13 (see above), the program instructions further comprising: program instructions to implement the outcome for the periodic software inventory scans.
Claim 9. See above. Especially: setting, based on the predicted outcome, a scan frequency and a scan schedule for the periodic software inventory scans.
Claim 16. The computer system of claim 14 (see above), the program instructions further comprising: program instructions to cause a first periodic software inventory scan to be performed subsequent to implementing the outcome; and program instructions to validate an accuracy of the first periodic software inventory scan, based on the outcome.
Claim 10. The computer system of claim 9 (see above), the program instructions further comprising: program instructions to cause a first periodic software
inventory scan to be performed subsequent to setting the scan frequency and the scan schedule; and program instructions to validate an a curacy of the first periodic software inventory scan, based on the predicted outcome.
The computer system of claim 16 (see above), wherein program instructions to validate the accuracy of the first software inventory scan comprise: program instructions to validate an accuracy of implementing the outcome for the periodic software inventory scans, based on a predefined threshold, wherein the predefined threshold includes a usage scan duration.
Claim 11. The computer system of claim 10 (see above), wherein program instructions to validate the accuracy of the first software inventory scan comprise:
program instructions to validate an accuracy of implementing the predicted outcome for the periodic software inventory scan, based on a predefined threshold, wherein the predefined threshold includes a usage scan duration.

Claim 18. The computer system of claim 13 (see above), the program instructions further comprising: program instructions to analyze each corresponding initial scan dataset for customer environment information; wherein: predicting the outcome for a future usage scan is further based on the customer environment information.
Claim 12. The computer system of claim 9 (see above), the program instructions further comprising: program instructions to analyze each corresponding initial
scan dataset for customer environment information; wherein: predicting the outcome for a future usage scan is further based on the customer environment information.



	Claims 3, 9, and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, and 9 of U.S. Patent No. US 10,754,647 B2 in view of “Benedetti” (US 2008/0168459 A1).

	Regarding instant claim 3, claim 1 from the ‘647 patent teaches
	The method of claim 2, (see chart above)
	wherein implementing the outcome for the periodic software inventory scans comprises: generating a vector representing the outcome including measurements of a scan duration, a system utilization of a scanning process, and (Claim 1 from the ‘647 patent as indicated in the chart above. Claim 1 further recites: “wherein the outcome includes a vector comprising measurements of the scan duration, a system utilization of the scanning process, and a comparison of discovered software before and after the future usage scan provided as a percent”)
	Claim 1 of the ‘647 patent does not explicitly teach
	a resulting set of identified software programs of the scanning process.
	However, Benedetti teaches
	a resulting set of identified software programs of the scanning process. (Benedetti, [0012], last sentence describes receiving information as the result of a search of the resource (i.e. a software inventory scan). This is further described in [0033-0035, 0042-0043, 0046]. [0033] indicates that the system may keep track of a duration of a job (which is also a measure of a system utilization). [0049] describes the scanner returning a list of "discriminated signatures". [0043], last sentence indicates that this may include software. [0051] indicates that data collected may be represented as a vector. That is, the outcome may be implemented and the data collected from implementing a new scan would then be collected and would represent the outcome.)
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify Claim 1 of the ‘647 patent to collect a resulting set of identified software programs of a scanning process as taught by Benedetti because this allows the system to determine prerequisites for a job as described by Benedetti at [0050-0051]. 

	Regarding claim 9, claim 5 from the ‘647 patent teaches
	The computer program product of claim 8 (see chart above), 
	wherein program instructions to implement the outcome for the periodic software inventory scans comprise: program instructions to generate a vector representing the outcome including measurements of a scan duration, a system utilization of a scanning process, and (Claim 5 from the ‘647 patent as indicated in the chart above. Claim 5 of the ‘647 patent further recites: “wherein 
	Claim 5 of the ‘647 patent does not explicitly teach
	a resulting set of identified software programs of the scanning process.
	However, Benedetti teaches
	a resulting set of identified software programs of the scanning process. (Benedetti, [0012], last sentence describes receiving information as the result of a search of the resource (i.e. a software inventory scan). This is further described in [0033-0035, 0042-0043, 0046]. [0033] indicates that the system may keep track of a duration of a job (which is also a measure of a system utilization). [0049] describes the scanner returning a list of "discriminated signatures". [0043], last sentence indicates that this may include software. [0051] indicates that data collected may be represented as a vector. That is, the outcome may be implemented and the data collected from implementing a new scan would then be collected and would represent the outcome.)
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify Claim 5 of the ‘647 patent to collect a resulting set of identified software programs of a scanning process as taught by Benedetti because this allows the system to determine prerequisites for a job as described by Benedetti at [0050-0051].

	Regarding claim 15, claim 9 of the ‘647 patent teaches
	The computer system of claim 14, (see chart above),
	wherein program instructions to implement the outcome for the periodic software inventory scans comprise: program instructions to generate a vector representing the outcome including measurements of a scan duration, a system utilization of a scanning process, and a resulting set of identified software programs of the scanning process. (Claim 9 from the ‘647 patent as indicated in the chart above. Claim 9 of the ‘647 patent further recites: “wherein the outcome includes a vector comprising measurements of the scan duration, a system utilization of the scanning process, and a comparison of discovered software before and after the future usage scan provided as a percent”)

	a resulting set of identified software programs of the scanning process.
	However, Benedetti teaches
	a resulting set of identified software programs of the scanning process. (Benedetti, [0012], last sentence describes receiving information as the result of a search of the resource (i.e. a software inventory scan). This is further described in [0033-0035, 0042-0043, 0046]. [0033] indicates that the system may keep track of a duration of a job (which is also a measure of a system utilization). [0049] describes the scanner returning a list of "discriminated signatures". [0043], last sentence indicates that this may include software. [0051] indicates that data collected may be represented as a vector. That is, the outcome may be implemented and the data collected from implementing a new scan would then be collected and would represent the outcome.)
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify Claim 9 of the ‘647 patent to collect a resulting set of identified software programs of a scanning process as taught by Benedetti because this allows the system to determine prerequisites for a job as described by Benedetti at [0050-0051].

	Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US 10,754,647 B2 in view of “Picinich” (US 2005/0268299 A1).

	Regarding instant claim 19, claim 1 from the ‘647 patent teaches instant claim 1 (see chart above). Claim 1 of the ‘647 patent does not explicitly teach
	However, Picinich teaches
	wherein the machine parameters include average CPU utilization by a scanner as a percentage of total capacity and average RAM utilization by the scanner as a percentage of total capacity. (Picinich, Abstract describes techniques for performing job scheduling. [0015] describes monitoring resource utilization, including average CPU utilization and RAM utilization, expressed as a percent of total resources available. This data is used to determine availability of resources. Claim 1 of the ‘647 patent describes collecting data related to inventory scans.)
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Caggese (US 2002/0194247 A1) – teaches scheduling job execution including adjusting an estimated job duration. See Abstract.
Zobel (US 2002/0104014 A1) – teaches scheduling security audits with a frequency based on characteristics of the asset. See Abstract and Figures 6B-6C.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Markus A Vasquez whose telephone number is (303)297-4432. The examiner can normally be reached Monday to Friday 9AM to 2PM MT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li Zhen can be reached on (571) 272-3768. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.V./Examiner, Art Unit 2121                                                                                                                                                                                                        


/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121